Mr. President, your unanimous election to the office of President of the twenty-ninth session is a clear indication of the high esteem the international community has for your statesmanship and great qualities of leadership. Let me therefore join with other speakers before me in offering you my own sincere congratulations as well as the felicitations of the Tanzania delegation for the honor and confidence placed in you by the General Assembly. I should also wish to take this opportunity to extend to you and to the great people of Algeria fraternal greetings of good will and best wishes from the Government and people of Tanzania, not only because you come from Africa but also because your country's struggle for freedom has inspired many a gallant freedom fighter throughout the world.
141.	It is also with great pleasure that I extend on behalf of the Tanzania delegation and myself my deep appreciation to Mr. Benites for the great services he rendered to the Organization in the exemplary manner he presided over the twenty-eighth and sixth special sessions of the General Assembly.
142.	It is with a great sense of satisfaction that I join those who have preceded me in welcoming Guinea- Bissau, Grenada and Bangladesh as Members of the United Nations. To these new Members my delegation pledges its readiness to co-operate at all times in our common struggle to realize the noble objectives so eloquently enunciated in the Charter of the United Nations.
143.	The independence of Guinea-Bissau came after many years of bitter fighting and among those who lost their lives is the great son of the revolution, brother Amilcar Cabral. It is terrible that he should have been assassinated on the eve of victory. But as his martyrdom propelled his people to greater victories, so will his memory for ever remain as a guiding torch in the reconstruction of Guinea-Bissau and the consolidation and protection of its hard-won independence, for which he dedicated his entire life. We equally pay homage to the memory of that great Mozambican, Mr. Eduardo Mondlane, who lost his life in similar circumstances and for a similar noble cause.
144. In welcoming the new State of Guinea-Bissau to the United Nations, Tanzania, and indeed the entire international community, cannot but express its profound sense of relief that at long last the Portuguese colonial system that brought so much terror and suffering to the people in Guinea-Bissau, Mozambique, Angola and other colonies under Portuguese rule on the African continent is coming to an end.
145.	It is naturally gratifying that the new leadership in Portugal has accepted the right to independence of the former Portuguese colonies. In this connexion the Tanzania Government is highly encouraged by the agreement between Portugal and the Frente de Libertaao de Mozambique [FRE LI MO] which will provide for the establishment of a transitional Government in Mozambique leading to the independence of that country on 25 June 1975. It is the fervent hope of the Government of Tanzania that an agreement will soon be reached for the total decolonization of Angola, enabling the people of that country to realize their long-cherished and legitimate aspirations.
146.	Judging from the uncertainties that followed the change of government in Portugal on 25 April this year, it can be admitted that it was not an easy decision for the new Portuguese leadership to accept the principle of decolonization. But there could be no other alternative. For the inevitable collapse of the Caetano colonial tyranny was irreversibly guaranteed by the unflinching commitment of the gallant struggle of the oppressed masses in the colonial territories.
147.	Tanzania takes particular note of the. declaration by Portugal that there will be no room for neo-colonialist relationships with the new emerging States. This is as it should be. There is no reason why the people of Portugal should feel any sense of loss or humiliation. On the contrary, there is every reason to be satisfied. For the new relationship now emerging between Portugal and its former colonial territories will certainly contribute to a climate of mutual trust and better co-operation not only between Portugal and the new States, but also between Portugal and the rest of the world. At any rate, we in Africa have always stated that the struggle for freedom and human dignity on the continent has never been based on racist concepts; rather it has been a struggle against oppressive political systems, a struggle which draws its inspiration from an uncompromising commitment to the defense of the sacred dignity and worth of the human person.
148.	I wish to note with particular appreciation the important statement made by the Foreign Minister of Portugal, Mr. Mario Soares, in this Assembly at this session [2239th meeting]. That statement was a clear reaffirmation of the policies of the new Portugal in favor of decolonization. It is important that nothing be done to frustrate this commitment. For any nation or group of nations which endeavors in any manner to reverse the present trends in the colonies will stand for ever condemned in the eyes of the African peoples, and indeed of the entire world community, as a betrayer of the cause of freedom in Africa. I take this opportunity to wish the present Government of Portugal most sincerely every success in its efforts to eradicate the smoldering remnant forces of fascism, which have for over half a century oppressed the people of Portugal and for over 500 years caused untold human suffering on the African continent.
149.	The progress towards freedom achieved in Mozambique and Guinea-Bissau stands in sharp contrast to the tragedy of Namibia, Rhodesia and the non-white population in South Africa. In recent months developments in Namibia have burst upon the outside world as a harsh reminder of the nature of South African colonial rule. For in Namibia the African people have resolutely rejected continuing to live under terror and have taken up arms under the leadership of the South West Africa People's Organization [SWAPO] to defend their dignity. Neither South Africa nor the apologists of apartheid can deny that, in spite of the overwhelming might of the South African armed police State, bitter fighting has been going on in Namibia against South African colonialism. Because of this struggle and its successes, the colonial authorities in Namibia have embarked on savage and brutal torture. Hundreds of thousands of people are being arrested, imprisoned, and sometimes shot on the spot. The brutal floggings of women, children and men in Namibia must shock every man and woman of conscience. The unfortunate faithful allies of South Africa -and we saw some of them yesterday -ought to hang their heads in shame, or else they must be completely devoid of compassion and human feelings.
150.	The situation in the British colony of Rhodesia is no less tragic than that obtaining in Namibia and South Africa. Nearly 10 years after the racist minority settlers rebelled against the United Kingdom there seems to be no hope of an end to this problem. And as the years go by the settlers in Rhodesia, actively assisted in all fields by the South African racist regime, intensify their oppression of the black majority in that colony. The people of Zimbabwe, however, have taken up arms to fight to regain their freedom and human dignity. And they are doing so in spite of the great odds against them. That they have scored great victories is no longer a matter of doubt, for the panic and the fear now handing the settlers in Rhodesia are a clear indication of the great victories of the freedom struggle. It is incumbent upon every Member of the United Nations to ensure that no action is taken by its nationals or its institutions to frustrate the struggle for freedom in Rhodesia. It is in this respect that my Government, and indeed the entire African continent, have become distressed and angered by the behavior of many countries, and the companies operating under their jurisdiction, in breaking the economic sanctions against Rhodesia, these violations by companies , and certain States Members of the United Nations, in particular the United States, constitute open support of the evil oppressors of the people of Zimbabwe.
151.	It must be pointed out again that the problem of Rhodesia is legally a matter within the competence of Her Majesty's Government in the United Kingdom. Since the rebellion in 1965 the United Kingdom has conducted numerous negotiations with the rebels to try to end the rebellion. The African majority have always regarded these negotiations with deep suspicion because for the most part they have been based on the assumption that the rebellion can be legalized by giving independence to the colony On the basis of a constitution which will leave the African majority at the mercy of the settlers. That is why the United Nations has insisted and must continue to insist that there should be no independence until majority rule has been achieved. The African people have rejected all other alternatives, as has been evident since the fate of the 1971 proposals for a settlement and the Pearce Commission. The African people in Zimbabwe will never participate in attempts to find solutions which in essence amount to asking them to legalize their state of subjugation. Therefore, any agreement that is not based on majority rule can only be regarded by the African people as a criminal betrayal. The responsibility of the United kingdom in this matter is therefore heavy. The United Kingdom must not commit a double betrayal. More specifically, there can be no meaningful negotiations without the full participation of the legitimate leaders of the African people in Zimbabwe, and in particular Joshua Nkomo and the Reverend Ndabaningi Sithole. It should be pointed out that, in a joint communique issued in 1973 in Ottawa at the last meeting of Commonwealth Heads of State and Government, the Government of the United Kingdom gave an undertaking to work to secure the release of those two leaders. The Government of Tanzania is anxiously waiting for Her Majesty's Government to fulfill that undertaking.
152.	In South Africa, the oppression and humiliation to which the African people have been subjected for decades become more intense. The millions of the non-while population in that country have suffered too long, and their agony must constitute an acute moral challenge of immense proportion to every member of this international community. For here is a situation in which millions of innocent victims remain perpetually condemned to a state of abject misery. They cry and weep, and their bitter tears are an indictment of the conspiracy of silence and neglect by those who have been largely responsible for encouraging South Africa in its unrelenting rule of terror. We in Tanzania have protested and will continue to protest against this criminal conspiracy.
153.	My Government has viewed with distress, and has unequivocally condemned, all attempts to have any relations with South Africa. We have, for example, called for the total isolation of South Africa from all sporting events. That is why Tanzania condemned the recent tour of South Africa and Rhodesia by the rugby team from the United Kingdom. My Government has equally vehemently condemned the military collaboration that exists between some Western countries, especially France, and South Africa. The recent joint naval maneuvers by the United Kingdom and South Africa are also a case in point.
154.	We call on the Security Council to examine, as a matter of urgency, the question of imposing economic sanctions against South Africa and of re- enforcing the arms embargo against that country. At the same time, a vigorous and more co-ordinated campaign should now be mounted by the United Nations and its specialized agencies to dissuade foreign companies from investing in the South African economy. Arguments that economic investments in South Africa by foreign companies bring anything other than increased misery to the majority of the African people are wholly fallacious. Such argumentation is definitely meant as a campaign to mislead the world. The fact is that, as the economy of South Africa has expanded, so has the misery of the non- white population in that country.
155.	To make matters worse, the development of South Africa by foreign companies has enabled that country to embark on the manufacture of deadly weapons to be used not only for internal repression but also for external aggression. My Government has been seriously concerned at persistent reports that certain Western countries have now started to purchase South African arms. An example of this type of armament is the Crotale or Cactus air defense missile system made in South Africa with the help of a French electronics firm. It is the earnest hope of the people and Government of Tanzania that those countries will find it possible to desist from such purchases, for to do so simply amounts to a criminal collaboration with South Africa in its efforts to increase and refine its oppressive armaments industry. 
156.	The Government of Tanzania is now convinced that the time has come for the United Nations to reconsider seriously its relationship with South Africa because of the racist policies of that country. South Africa and its supporters have* often claimed that the outside world has been unfair in its condemnation of the apartheid regime. But what is the truth? There is no place in the world, except in South Africa, where racism forms the basis of the philosophy of the State and is entrenched in the constitution of the country. Secondly, in South Africa we have the equivalent of a State church, the Dutch Reformed Church, whose faith includes as one of its fundamental doctrines the teaching of racial hatred. Because of this situation, the African people in South Africa cannot go to the State for redress as they could do if racial discrimination did not form part of the constitution of that country. South Africa has deliberately refused to heed the call by the international community to change its racist policies,
157.	Those reasons alone sufficiently disqualify apartheid South Africa from being a Member of our Organization. For the principles of freedom, racial equality and human dignity enshrined in our Charter cannot and should not be allowed to coexist with the obnoxious policies of the perpetual humiliation and degradation of humanity so notoriously embodied in the doctrine of apartheid. But there are other factors equally powerful which make the continued presence of the apartheid delegation in our Organization both an anachronism and a serious liability to the United Nations. South Africa has chosen the path of consistent violation of the resolutions and decisions of the United Nations. It has shown nothing but utter and absolute contempt and disregard of this Organization.
158.	The record of such violations is well known to all and needs no further elaboration. What, then, is the basis of apartheid South Africa's continued presence in our Organization? What sort of values are the racist authorities attaching to the principles of the Organization? Is it not obvious that, by allowing the Vorster representatives to continue ridiculing our Organization, we are only strengthening those forces wishing to erode the credibility, effectiveness and the prestige of the Organization? We submit that every single day that apartheid South Africa continues to enjoy the rights and privileges of a Member of this Organization, while completely ignoring and violating the corresponding obligations of membership, makes a mockery of the United Nations.
159.	For those obvious reasons, Tanzania considers the continued participation in our Organization of the racists from Pretoria as a serious anomaly needing immediate rectification by the expulsion of apartheid South Africa from this Organization. We strongly believe that by such action the United Nations will be reaffirming the noble objectives and ideals of the Charter. There will be those who will ask us what cause will be served by that act. To them we say, What cause has been served, since the United Nations started, by South Africa's being a Member of this Organization for all those years?
160.	There is no doubt that the developments in the Portuguese colonies have ushered in a new era of hope in southern Africa. The struggle for freedom and human dignity in that area has acquired new momentum. Is it not time for the racist regime in Zimbabwe to see the writing on the wall? Is it not time for the South African colonialists to pay heed to the demands of the international community and immediately to end their illegal occupation of Namibia? Those are not idle questions. Either the South African racist and the Smith regimes draw the necessary conclusions and thus avoid further bloodshed or they continue to behave like ostriches and in the process prolong a confrontation in which they will inevitably be the losers.
161.	The economic and social conditions of the majority of the world's population have never been as grim and desperate as they are at the present moment. While a minority of the world's population seems to be faring better in material welfare and continues to enjoy incredible wealth furnished by unprecedented industrial development, the rest of mankind remains without the basic needs for survival. Admittedly, there are economic and social problems in those countries commonly referred to as the developed countries. But there is absolutely nothing comparable in the developed countries to the mass poverty and the utter destitution in the rest of the world.
162.	For decades, many developing countries have tried hard—I repeat, have tried hard -to escape from their appalling economic and social condition. There can be no question that they have tried very hard. They are still trying and they will continue to do so as long as it is humanly possible. The records of their efforts, whether at the international or the national level, speak for themselves.
163.	The international institutions, especially those working under the auspices of the United Nations, which have sprung up during the last decade or so bear testimony to the efforts by developing countries to try to obtain solutions to their economic ills. The setting up of UNDP, UN I DO and UNCTAD and the creation of development funds such as the United Nations Capital Development Fund are good cases in point. At the national level, our Governments and peoples have been trying desperately by various ways and means to break the chains of backwardness afflicting our nations; but, in spite of all these efforts, the economic and social conditions of developing countries have worsened
164.	The fundamental cause of the present lack of development on the part of the developing countries can be found in the unjust relationship that governs the economic and technical co-operation between the minority rich and the majority poor of the world. The developing countries have been toiling to produce more but they have been deprived of the full worth of their products. With few exceptions, the sweat and labor of our people are utterly disproportionate to the price imposed on what they produce. Com-pounding this problem is the problem of currency instability and galloping inflation which are causing great havoc and extreme hardship, especially to many small developing countries. Tanzania believes that the time has come to reject the assumption that all some countries have to do is to act as pawns in the intricate game of international monetary and fiscal policies which are determined by a select group of countries. We completely reject as unacceptable to our people that they should endure misery and deprivation on account of currency upheavals, which in some cases are deliberately set in motion by greedy speculators, ruthless tycoons and capitalists whose major concern is simply to amass a fortune for the sake of a fortune. 
165.	This brings me to the problem which is one of the central issues in the present discussion of the current world economic situation. I refer to the question of oil. There can be no doubt that the power to set fair prices of raw materials produced in a country is part of the logical consequence of the acceptance of the principle of sovereignty of the producing country over the raw material in question. But, I repeat, for a developing country like Tanzania to recognize and accept this principle and to express concern at the soaring prices of oil are not incompatible. To many of the developing countries the current high oil prices amount to near economic strangulation.
166.	Tanzania appreciates some of the limited steps taken to try to alleviate this problem. We feel, however, that oil-producing countries have to consider very seriously how to co-operate much more effectively with many of the non-oil-producing countries to avoid grave economic instability and unnecessary hardship to millions of people throughout the third world. I may add that we hope the oil-producing countries will realize this as an item that could very well spell division in the third world.
167.	Having said that, we in Tanzania must emphatically reject any tendency to distort the real economic issues facing the world by resorting to implicit threats or covert blackmail. Any solution to the present world economic crisis in which many developing countries are the greatest victims must be predicated on a system based on just, fair and equitable arrangements that should guarantee to all nations a fair return for the labor and the product of their people. A precondition to the achievement of this objective is the necessity on the part of all countries to stand ready and to be willing to adopt measures which will bring justice and equity to all international economic relations. But first there must be the political desire to be fair. Without this, our hope for a new international economic order will be a hopeless illusion.
168.	The cease-fire in the Middle East of last October brought a sense of temporary relief and a hopeful expectation that at long last a way could be found to end years of bloodshed and confrontation which have inflicted untold sufferings on millions of inhabitants in that troubled area. The uneasy peace that now exists in the Middle East and the deceptive air of tranquility along the Suez Canal must not, however, lull all parties to the dispute and the entire international community into relaxing their efforts to find a just, durable and permanent peace in the Middle East. Indeed, the reports about war maneuvers and military preparedness now regularly coming from the area clearly demonstrate the urgent need to find a quick solution to this problem.
169.	But my Government believes and is convinced that no peace can come to the area unless it is based on certain fundamental principles. These include acceptance by Israel of the principle of the inadmissibility of the acquisition of Arab lands by force and the need to find a just, fair and lasting solution to the Palestinian problem. To ignore these two elements will be to run away from reality, and any arrangements made without proper cognizance of these principles will produce just another shaky peace. In this connexion, a number of countries, including my own, Tanzania, have requested the inclusion in the agenda of the twenty-ninth session of an item entitled the "Question of Palestine".
170.	The gravest error that this Organization has made is to ignore the Palestinian people, as if they did not exist. Since 1948 we have discussed the question of the Middle East in a manner which ignored the original cause. It is our belief that it will be almost impossible, if not futile, to solve the Middle East problem without first settling the Palestinian problem. Unless the existence of the Palestinian people is recognized and their fundamental rights assured by this Organization, all the debates in the halls of the United Nations will be an exercise in futility. It is the hope of the Tanzanian delegation that the inclusion of this item will afford the General Assembly a greater opportunity to address itself to this question with a view to redressing the injustice done to the Palestinian people and, indeed, with a view to ending the Middle East crisis.
171.	It is a matter of deep concern to my delegation that, while the great Powers issue declarations about detente, fierce rivalry in various forms continues for hegemony in many areas of the world. Thus in areas such as the Indian Ocean, "which has been solemnly declared by the General Assembly as a zone of peace [resolution 2832 (XXVI)], steps continue to be taken for the establishment of military bases with weapons of mass destruction.
172.	Furthermore, the much publicized spirit of detente has meant very little to millions who have to endure the consequences of wars of aggression and are perpetually subjected to imperialist intervention. In Viet Nam, even though a peace agreement was signed two years ago, the United States and the puppet Thieu regime continue to frustrate effective progress towards an end of the fighting which has brought so much suffering to the peopEe of Viet Nam. In Cambodia, where the people have rejected the corrupt Lon Nol clique, the United States has committed itself to ensuring the permanent survival of that decadent regime. In Korea the efforts of the Democratic People's Republic of Korea for the total reunification of that country have been frustrated by the Park regime and foreign intervention.
173.	All this confirms our fears that detente may after all be used as a camouflage for continuing aggression, intimidation, sabotage, the subversion of foreign. Governments and even the callous assassination of leaders whose only crime is their desire to defend the freedom and independence of their countries.
174.	The Third United Nations Conference on the Law of the Sea, preparations for which we taken a number of years, is in itself a recognition the necessity of changing the existing international maritime law in order to avoid the chaos which that law admittedly tends to promote. But change of law alone cannot guarantee peace, let alone justice. The emerging law must be equitable as well as precise. The so-called freedom of the sea must give way to precise rules of law which are designed to protect the interests of all nations, developed and developing, and to promote international co-operation for the benefit of all mankind in the exploitation and utilization of the resources and other benefits of ocean space.
175.	Although we have noted the seriousness with which all States are approaching the matter, we wish to express our regret that antiquated attitudes favoring the chaos-oriented traditional maritime law continue to guide the policies of some States, in total disregard of the interests of the vast majority of States and peoples, and in spite of the dangers to international peace which those attitudes are promoting.
176.	In this connexion, it is not enough to make repeated statements, in the name of negotiations, about a give-and-take spirit, as if all sides had something to give, when in fact it is only the few privileged nations that must pay a great debt to the rest of the world; for the transaction of the law of the sea is not between equally privileged States: it is largely a transaction between the "haves" and the "ambitious- to-continue-to-have", on one side, and the "have-nots", on the other. If peace rests on justice, as it should, and if all the parties share the goal of justice in their work, it cannot but be accepted that the bulk of responsibility for the success of the Conference lies with those who are enjoying privileged positions at the present moment, it is on them, rather than on the others, that the success of the Conference depends. It is they who have the choice between justice and injustice concerning the sea, and between peace and international conflicts. It is a question of good faith and political courage. The absence of these factors will inevitably spell a failure to .achieve a meaningful convention. Their acceptance is therefore a prerequisite for the success of the Conference and of a convention that will do justice to all mankind.
177.	I cannot conclude my statement without referring to the recent tragic events in Cyprus. We do not see the need at this stage for apportioning blame. My delegation certainly joins those who have earnestly called for an end to the present sad and intolerable situation in Cyprus. Common sense demands that humanity and compassion prevail, and that the parties responsible for the suffering of the Cypriot people should immediately address themselves not only to the burning refugee question but to the more intractable problem of finding a permanent solution to the Cyprus issue. It is the view of the Tanzania delegation that any solution to this problem must entail the withdrawal, as a matter of urgency, of all foreign troops and the restoration of the full independence of that country. We believe that as an independent and sovereign nation the people of Cyprus will be able to find the way to solve their own problems in complete freedom.
178.	The problems of colonialism and racism in southern Africa, the problems of the dispossessed people of Palestine, and the divided peoples of Korea and Viet Nam are all challenges that can easily break their geographic confines and engulf humanity in a hatred of unimaginable proportions. Thus if we are deaf to, or we evade, redressing the injustices visited upon the millions of people of those areas, the inevitable bloodshed and suffering will erode the very fabric of our civilization. If we fail to evolve just and equitable solutions to the grave economic situation facing the world, we shall be responsible for an economic disorder that will undoubtedly doom not only our present generation, but future generations as well. Our great and grave responsibility is firmly to ensure that human progress based on justice is achieved.
